Citation Nr: 1125904	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  09-23 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to March 1972.  The Veteran died in July 1998, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the appellant submitted a June 2009 substantive appeal, via a VA Form 9, and requested a personal hearing before the Board at the RO.  In July 2009, the appellant submitted a written request to withdraw her Board hearing request.  The Board finds that there is no hearing request pending at this time.  38 C.F.R. § 20.704(e) (2010).    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

After issuance of an August 2009 supplemental statement of the case (SSOC), the appellant submitted additional evidence in support of her claim without a waiver.  Such evidence, received in May 2010, includes duplicate copies of June 1998 and July 2008 private treatment letters and the Veteran's death certificate.  Additional evidence, received in October 2010, includes duplicate copies of a June 1972 VA examination report, June 1998 private treatment letter, and the Veteran's death certificate and DD Form 214.  The RO also received a May 1998 private treatment record and a copy of the Veteran's obituary in October 2010.   

In May 2011, the appellant submitted her request to have the claim sent back to the agency of original jurisdiction (AOJ) for review of the additional evidence she submitted in furtherance of the claim on appeal.  Thus, these additional records, to include the May 1998 private treatment record and the Veteran's obituary, are referred for initial review.  See 38 C.F.R. § 20.1304 (2010).

Therefore, in order to give the appellant every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following action:  
	
The issue on appeal should be readjudicated, to include a review of all the most recently submitted evidence of record.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).







